Citation Nr: 0809326	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-17 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to a service-connected 
disorder.

2.  Entitlement to an increased disability rating for major 
depressive disorder, currently evaluated as 50 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to March 
1956 and from December 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and October 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).  

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed in the 
remand portion of the decision and is remanded to the RO via 
the Appeals Management Center, in Washington, DC. 


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate that the veteran currently has residuals of a 
stroke which are related to military service.

2.  The veteran's major depressive disorder has been 
manifested by depressed mood, difficulty adapting to 
stressful circumstances, some possible suicidal ideation, 
irritability, nervousness, fatigue, reduced appetite, sleep 
disturbance, bad dreams, memory problems, and mild 
intermittent dysarthria.  The evidence also shows that the 
veteran has been alert and fully oriented, with clear speech, 
normal psychomotor activity, and had no delusions, 
hallucinations, or obsessional rituals. 


CONCLUSIONS OF LAW

1.  Residuals of a stroke were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

2.  The criteria for an evaluation in excess of 50 percent 
for major depressive disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claims, 
the RO's letters dated in October 2004 and March 2005 advised 
the veteran of the foregoing elements of the notice 
requirements.  Although the March 2005 letter did not notify 
the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against an 
increased evaluation.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The letters also essentially requested that 
the veteran provide any evidence in her possession that 
pertained to her claims.  38 C.F.R. § 3.159(b)(1).  
Furthermore, the RO's March 2005 letter adequately notified 
the veteran as to the requirements needed to satisfy her 
claim for an increased disability rating herein.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  In addition, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims, to include the opportunity 
to present pertinent evidence.  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, her Social Security Administration records, and her 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, all necessary VA medical 
examinations have been conducted.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 473.

I.  Service Connection Claim

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

In this case, the veteran is seeking service connection for 
residuals of a stroke, to include as secondary to a service-
connected disorder.  The veteran's service medical records do 
not show any complaints of or treatment for a stroke.  

In an August 2005 VA examination, the veteran reported that 
she had a stroke in 2003 and was hospitalized for several 
weeks for rehabilitation.  She stated that she did not suffer 
any paralysis, but had difficulty remembering words and 
constructing sentences.  

VA treatment records from July 2003 reveal that the veteran 
was hospitalized with complaints of dizziness and tingling of 
the left side of the face and middle two fingers of the left 
hand.  The veteran admitted that she was forgetful in the 
past few months and reported tingling in the right elbow for 
the past few years.  The veteran was initially admitted to 
the hospital to rule out cardiac arrhythmia and cardiac 
ischemia.  A cardiac work-up was performed, and cardiac 
arrhythmia and cardiac ischemia were ruled out.  The 
diagnoses on discharge were stable nonspecific dizziness, 
generalized weakness involving lower extremity, hypertension, 
chronic obstructive pulmonary disease, cervical 
radiculopathy, and multi-infarct dementia with some amount of 
memory loss.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, without a current disability, there 
can be no entitlement to compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. . . . In 
the absence of proof of present disability there can be no 
valid claim."  Brammer, 3 Vet. App. at 225.  With no 
evidence of a current diagnosis of residuals of a stroke, and 
no evidence that the veteran suffered a stroke, service 
connection for residuals of a stroke is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of the disorder at issue, the preponderance of the evidence 
is against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pursuant to Diagnostic Code 9434, major depressive disorder 
is rated 50 percent when it is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9434.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational or 
school functioning (e.g., having few friends or having 
conflicts with peers or co-workers).  DSM-IV at 46-47.

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence does not support an increased 
disability rating in excess of 50 percent for the veteran's 
service-connected major depressive disorder.

VA treatment records from July 2003 through January 2005 
reveal the veteran's complaints of depression.  A January 
2004 record noted the veteran's history of depression and 
depressive disorder.  The record also indicated that the 
veteran was a poor historian with difficulty remembering 
things.  The diagnosis was major depression.  A February 2004 
VA treatment record revealed that the veteran was admitted to 
the hospital for chronic obstructive pulmonary disease and 
bronchitis, and that her depression was well controlled.  


A March 2004 treatment record noted that the veteran was 
feeling "ok" considering what she had been through, and she 
was able to look forward to events, especially the graduation 
of her granddaughter.  The veteran also stated that she was 
sleeping fairly well and she enjoyed reading and taking care 
of her dog.  The VA physician noted that the veteran's 
thoughts were tangential, but she could easily be redirected 
to topic.  The diagnosis was depressive disorder, not 
otherwise specified.  

In September 2004, the veteran denied depressive episodes, 
denied helplessness and hopelessness, and denied suicidal 
ideation.  She stated that she relied on her faith and the 
support of her family to deal with her multiple medical 
problems.  The VA physician noted that the veteran maintained 
a healthy, realistic, and rational outlook on her well-being.  
The diagnosis was depression.  

In a January 2005 treatment record, the veteran reported that 
she was under stress, as she was seeking an increase in her 
service-connected disabilities and she was facing the 
probability of selling her home and making arrangements for 
her future.  She denied any overt depression, denied 
helplessness and hopelessness, and denied suicidal ideation.  
She noted that her sleep was okay, but was sometimes 
interrupted due to having to relieve herself.  Her appetite 
was fair, and she stated that she was very religious.  She 
noted that she enjoyed the holidays with her family.  The 
diagnosis was depression, and the VA physician found that 
there was no psychosis, but her thoughts were tangential and 
could be redirected.

In August 2005, a VA examination for mental disorders was 
conducted.  At the examination, the veteran didn't complain 
of any depressive symptoms, but said that she was tired, had 
some reduced appetite, did not feel good about herself, and 
noted that "some days [she didn't] want to be here 
anymore."  The veteran's daughter reported that the veteran 
was frequently irritable, nervous, and on edge about issues 
like the war and politics.  The veteran's daughter further 
stated that the veteran had bad dreams, avoided fireworks, 
and that the veteran's sleep schedule was very erratic and 
she often napped.  The veteran stated that she had five 
children, felt close to her family, and remained quite 
social.  She went to family gatherings and enjoyed visiting.  
Although she reported no hobbies, she stated that she read 
the paper and watched television for entertainment.

On mental status examination, the veteran was alert and fully 
oriented, and casually and neatly dressed.  Eye contact was 
good, and the veteran was cooperative during the examination.  
Psychomotor activity was within normal limits.  Speech was 
clear with normal volume and mild intermittent dysarthria and 
difficulty with some sentence structure.  The veteran's 
affect was varied and her mood was congruent without obvious 
signs of irritation.  The veteran's thought process was 
oriented, but she sometimes lost the thread of conversations 
and had to be reminded.  The veteran denied hallucinations 
and delusions.  The VA examiner opined that the veteran's 
mental health symptoms would likely cause mild discomfort 
when interacting with other people, and mild to moderately 
reduced communication effectiveness.  The VA examiner further 
stated that the veteran's level of fatigue, concentration 
problems, and inner turmoil would likely cause high moderate 
work inefficiency and productivity as well as intermittent 
moderately reduced reliability.  The veteran did not appear 
avoidant of social contact or confrontation, although her 
ability to maintain a logical thinking process was somewhat 
impaired and would likely have a mildly negative impact on 
her social and vocational functioning.  The VA examiner 
concluded with diagnoses of anxiety disorder, depressive 
disorder, and cognitive disorder.  A GAF score of 55 was 
assigned.

With consideration of the entire record, the Board finds that 
the evidence does not show that the veteran's major 
depressive disorder meets the criteria for the next higher 
disability rating of 70 percent pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9434.  The veteran's most recent GAF 
score was 55.  A GAF score is highly probative, as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey, 7 Vet. App. at 
207.  The veteran's GAF score range represents major 
depressive disorder manifested by moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  See DSM-IV at 46-47.  The GAF score thus does 
not mandate a higher evaluation on its own and also does not 
delineate any point at which the major depressive disorder 
had worsened, thus indicating a staged rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The medical evidence of record shows symptoms of depression, 
irritability, nervousness, fatigue, reduced appetite, sleep 
disturbance, and occasional bad dreams.  The veteran also 
noted memory problems and some possible suicidal ideation.  
The objective medical evidence of record revealed a varied 
affect with congruent mood, mild intermittent dysarthria, 
difficulty with some sentence structure, and some impaired 
logical thought process.  The objective evidence of record 
also shows that the veteran was alert and oriented in all 
spheres.  The veteran denied delusions, hallucinations, or 
obsessional rituals.  The veteran also reported feeling close 
to her family, remaining quite social, being very religious, 
and enjoying holidays with her family.

While there is evidence that the veteran had possible 
suicidal ideation and difficulty adapting to stressful 
circumstances, there is no showing of obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control; spatial disorientation, neglect of 
personal appearance and hygiene; or inability to establish 
and maintain effective relationships.  Moreover, the veteran 
has repeatedly stated that she has a close relationship with 
her family and is social.  38 C.F.R. § 4.130, Diagnostic Code 
9434.  Accordingly, an increased rating in excess of 50 
percent for major depressive disorder is not warranted.  Id. 

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 50 percent for major 
depressive disorder at any time during the period pertinent 
to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 
21 Vet. App. 505.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a stroke, to include as secondary to a 
service-connected disorder, is denied.

An increased rating for major depressive disorder is denied.


REMAND

The veteran claims entitlement to a total disability rating 
based on individual unemployability (TDIU).  After a thorough 
review of the veteran's claims file, the Board finds that 
this issue must be remanded for further development.  

Although the veteran does not meet the scheduler criteria for 
TDIU of 38 C.F.R. § 4.16(a), she has demonstrated difficulty 
securing substantially gainful employment.  VA may not reject 
a claim for entitlement to TDIU without producing evidence, 
as distinguished from mere conjecture, that the veteran's 
service-connected disabilities do not prevent her from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has 
a duty to supplement the record by obtaining an examination, 
which includes an opinion as to what, if any, affect the 
veteran's service-connected disabilities have on her ability 
to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. 
App. at 538.  There is no such medical opinion of record.  
Accordingly, remand is required for a VA examination.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO must afford the veteran a VA 
examination to determine the impact of her 
service-connected disabilities on her 
employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner.  The examiner must elicit from 
the veteran, and record for clinical 
purposes, a full work and educational 
history.  Based on the review of the 
claims file, the examiner must provide an 
opinion as to whether the veteran is 
unable to obtain or retain employment due 
only to her service-connected 
disabilities, consistent with her 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete rationale 
for any opinions expressed must be given.  
The report must be typed.

3.  The RO must notify the veteran that it 
is her responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures. 

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim of TDIU 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and her representative.  After the 
veteran and her representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review. 

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


